Citation Nr: 1326007	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  09-00 096	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for an involuntary movement (tic) disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active duty service from July 1970 to February 1972, including in-country service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  

In his December 2008 substantive appeal, the Veteran requested a hearing.  He was scheduled for a hearing in August 2012, but failed to appear.  He has not submitted evidence showing good cause for his failure to appear and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

In October 2012, the Board denied claims of entitlement to service connection for headaches and hypertension, and remanded the issues of service connection for an acquired psychological disorder, diabetes mellitus type II, and an involuntary movement disorder for additional development. 

In April 2013, the Board denied service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, and remanded the claims of entitlement to service connection for diabetes mellitus type II and an involuntary movement disorder for additional development and adjudication.  

The Board notes that, in addition to the Veteran's claims file, there is also a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the paper claims file and will proceed with review of the claims based upon all relevant evidence.  





FINDINGS OF FACT

The medical evidence does not indicate that the Veteran has had diagnosed diabetes mellitus type II or an involuntary movement (tic) disorder at any time during the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for diabetes mellitus type II
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for an award of service connection for an involuntary movement disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters dated in July 2007 and January 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for diabetes mellitus and an involuntary movement (tic) disorder.

With respect to the claimed diabetes, the etiological relationship in this instance is presumed.  38 C.F.R. §§ 3.307, 3.309.  Indeed, the Veteran served in Vietnam within the applicable time period and diabetes is a disease presumptively related to herbicide exposure.  Id.  VA treatment records dated from 2007 through 2009 do not include a formal diagnosis of diabetes.  However, they also do not confirm that he was specifically tested for diabetes and include some complaints about diabetic type symptoms, such as vision problems and urinary disorders.  Notably, serology testing conducted in August 2007 included a high measurement of glucose.  As such, the Board in October 2012 found that a VA examination was necessary to determine whether the Veteran has a current diagnosis of diabetes mellitus, Type II.  

Regarding the claimed involuntary movement (tic) disorder, the Veteran submitted July 2007 lay statements reporting a continuity of symptomatology beginning in service.  Although the July 2007 statements appear to be copied and signed by different people, they are nonetheless evidence supporting a continuity of symptomatology beginning in service for involuntary movements.  In addition, VA treatment records from 2007 through 2009 include some complaints about muscle spasms, there is no diagnosis or specific treatment for any involuntary movement disorder.  In fact, on many occasions the treatment records noted the absence of abnormal movements.   

The March 2012 VA PTSD examiner noticed an "involuntary writhing twitch" affecting the Veteran's mouth, neck, shoulder, and trunk.  As the lay statements about continuity of symptomatology taken together with reports of current involuntary body movements were sufficient to trigger VA's duty to provide an examination, the Board remanded this matter as well for examination. 

The Veteran was afforded a VA examination in connection with his claims in April 2013.  The examiner indicated that the claims file had been reviewed in connection with the examination and report.  The examiner did not diagnose either diabetes mellitus type II or an involuntary movement/tic disorder, finding that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus and that he did not have a diagnosed central nervous system condition.  

With respect to the diabetes mellitus claim, the Veteran reported that he was diagnosed with this disorder in the 1970s.  The examiner stated that the Veteran had never been treated with medication for diabetes mellitus.  After examination and a review of the medical evidence, including multiple laboratory reports, the examiner stated that there was no evidence that the Veteran had ever had two HgbAlc levels at or above 6.5 percent.  As such, the examiner found that the Veteran had never met the criteria for the diagnosis of diabetes mellitus of any type.  

With respect to the claim for an involuntary movement disorder, the Veteran reported that, ever since he returned from Vietnam he had a "tic" that affected the left side of his mouth and his left shoulder and arm.  Upon examination, however, the Veteran was observed to twitch his mouth on the right when he was being watched.  Later he twitched the left side of his mouth and arm, but again only when he was being observed.  The examiner also noted that, while the Veteran sat in the waiting room, and did not know that the examiner was observing him, he did not display any kind of tic.  The examiner also noted that the Veteran was not under any treatment for a movement disorder.  After examination, the examiner found that the Veteran did not have any diagnosable "tic" disorder. 

The Board also notes that the Veteran's outpatient treatment records were reviewed.  None of these records indicate that he has been diagnosed with diabetes mellitus type II or a disability manifested by an involuntary movement or tic during the appeal period in this case.  Indeed, there is no showing of a chronic disability in either case.

Based on the foregoing, the Board finds that entitlement to service connection for diabetes mellitus type II or an involuntary movement/tic disorder is not warranted.  The Veteran has not been found to have either condition within the appeal period.  And, as noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board recognizes the Veteran's contentions that his claimed disabilities are related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's claimed disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, Type II, is denied.

Service connection for an involuntary movement (tic) disorder is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


